                                                                      CLERK'S OFFICE U.S.D#ST.COURT
                                                                             AT ROANOKEIVA
                                                                                   FILED

                  IN TH E U N IT ED STATE S D IST RICT CO U RT                 SEP 13.2212
                 FO R T H E W E STERN D ISTRICT O F W RG IN IA            JULA C. UDLEX LERK
                             ABIN GD O N D IW SIO N                      BY:
                                                                               $ujg.
                                                                               s   v,
                                                                                    (;su
U N ITE D STATE S O F AM R RICA

                                           Case N o.1:94-CR -0022-1


RICKY LEE VAN CE,                          By:H on.M ichaelF.U tbansld
                                               ChiefUttited StatesDistrictJudge
      D efendant

                            M EM O RAN D U M O PIN ION

      Onlune24,2016,peééonerlticltyLeeVance,tepresented bycounsel,flled amoéon
to vacate hissentence pursuantto 28 U.S.C.j 2255,arguing thathe wasentitled to relief
ptusuanttotheholclinginlohnsonv.UnitedStates,135S.Ct.2551(2015).ECF No.104.On
Septem ber 21,2016,the governm entftled a m oéon to disnniss the petition and on O ctober

20,2016,V ance fled addidonalauthority in suppol'tofhism otion.ECF N os.114,116.O n

Febtuary 9, 2017 the coutt enteted an ordez holding the peédon in abeyance pending

resolution ofDima av.L nch,803 F.3d 1110 (9th Cir.2015),and United Statesv.Jimenez-
&qgkl
.   IA,No.1:07-CR-146,2016W L 4718949 (E.D.Va.2016).ECF No.128.On August7,
2018,the courtcondnued this case in abeyance pending the decision of the U rlited States

CourtofAppeals fottheFotuth Citcuitin United Statesv.Simms,914 F.3d 229 (4th Cir.
2019).Simmshasnow been decidedand theSupremeCotzrtdecidedasimilarissuein United
Statesv.Davis,139 S.Ct.2319 (2019).Thepartieshave fullybriefed theissuesand they are
ripefordisposidon.

      Asthegovernmentconcedes,changesin thelaw sinceJohnson wasdecided require
the courtto G RAN T Vance's m odon to vacate lnis sentence as to Count 1.ECF N o.104.
Thegovernment'smotionto disnaissthej2255pedtion,ECF No.114,isDENIED.Vance's
m odon forextension oftim eto fllebriefm g,ECF N o.132,isD EN IED asM O O T.Vance's

m odon forim m ediate release or for ahearing,ECF N o.134,isD EN IED asM O OT .The

governm ent'sm otion to stay thetuling foz no lessthan 30 days,ECF N o.135,isD EN IED

asM O OT .Vance'sconviction underCount1 foruse ofa destructive device in zelaéon to a

crime ofviolencein violaéon of18U.S.C.j924(c)(1)and the mandatory 30-yearsentence
assessed on thatcharge are VACATED .The govetnm ent'sm odon to authorize alternative

proceduresforcrim evictim noélk ation,ECF N o.137,isGR AN TED .

                                   BACKGRO U N D

      On September 12, 1994, following a jury ttial,Vance wasconvicted of using a
destrtzcdvedeviceinreladon toacrimeofviolenceinvioladon of18U.S.C.j924(c)(1)(Count
1);attempteddesttuctionbyexplosiveinviolationof18U.S.C.j844$ (Count2);possession
ofan unregistereddestrucévedeviceinviolation of26 U.S.C.jj5861(d),5845(a)(8),5845(1),
and 5871 (Count3);and receiptortransferofstolen explosivesin violaéon of18U.S.C.jj
842$)and 844(a)(Count4).ECF No.97at1.Thecourtsentenced Vanceto 120months
each on Counts2,3,and 4,to nm consecudvely to each other,and to 360 m onthson Count

1 to rtzn consecuévely to the term im posed in Counts2,3,and 4,to the extentnecessary to

produce atotaltetm of720 m onths.Thetezm sate to be follow ed by 3-yeatconcurrentterm s

ofsuperdsed release on Counts2,3,and 4,and a s-yearterm ofsupervised release on Count

1,to nm concurrently w ith the 3-year term s.E CF N o.37.




                                            2
      'l'he convicéonsstem from Vance's failed attem ptto cause an explosion atl'
                                                                                liswife's

placeofw ork.In 1994 Vance and lliswifew eregoing through acontentiousdivorceitw olving

custody oftheirchildren.ECF N o.97 at2-4.O n Apdl23,1994,Vanceplaced ahom em ade

explosivedeviceneartwo tanksofliquid oxygen atlliswife'splaceofem ploym ent.Thedevice,

w hich contained seven sdcks of dynamite and two blaséng caps,w as fatzlty and did not

explode.Law enforcem entexpertstestz ed thatifthedevicehad detonated and ruptured the

nearbytanksofliqtzid oxygen,itwotzldhavebeen lzighlydestrucdve.JA at4.

      Following llisconvicdon,V ance flled a directappealwit,h the Fourth CitcuitCourtof

Appeals,which affit-med llis convictbn and sentence.United States v.Vance,87 F.3d 1309

(4th Cir.1996)(unpublished).Vance hasftled two previousj2255moéons,bot.
                                                                      h ofwhich
wetedenied atthe disttictcourtleveland on appeal.SeeUtzited Statesv.Vance,153 F.3d 724

(4th Cir.1998)(unpublished)and United Statesv.Vance,585F.App'x 105 (4th Cir.2014)
(memorandum opinion).
      Vancefiled thepending j2255moion onlune24,2016,argtzing thathewasenétled
tohavelnisconvicéon on Count1vacated underlohnson.Although thegovernmentinidally
argued Vance's clsim w as tim e-barred,second or successive,and thathe otherwise wasnot

enétled to relief,ithassincewithdraw n thoseargum ents.ECF N o.135.Thegovernm entnow

agreesthatchangesin the1aw sinceJohnson wasdecided tequizethatVance'sconvicdon and
them andatory30-yearsentenceon Count1 bevacated.




                                           3
                                D ISCU SSIO N

1.28U.S.C.j2255
      A petidonermay obtain reliefvia 28 U.S.C.j2255 by showing (1)thathissentence
wasimposedinviolaéonoftheConsdtazéon otlawsoftheUrlitedStates;(2)thatthecourt
waswithoutjutisicdon toimposethesentence;(3)thatthesentencewasirlexcessofthat
authorized by law;or(4)thatthe sentenceisotherwisesubjectto collateralattack.Vance
arguesthatfollowingthedecisionsinlohnsonanditsprogeny,thepartoflnissentencebased
on 18U.S.C.j924(c)(3)wasimposedinvioladon oftheConsdmtion.
      W hen Vancewassentenced on Count1,the offense ofcarrying adesttazcdvedevicein

zelaéon to a crim e of violence carried a 30-yeat m andatory sentence, to be im posed

consecudvelytoanyothetsentence.ECF No.97at6918U.S.C.j924(c)(1)(199$.ffctimeof
violence''wasdefined asan offense thatisa felony and-

       (A)hasasanelementtheuse,attempteduse,orthreateneduseofphysicalforce
      agninstthe petson orproperty ofanothet,or

       (B)thatbyitsnature,involvesasubstandalriskthatphysicalforceagainstthe
      person ot propetty of anothez m ay be used itlthe couzse ofcom m itting tlae
      offense.

18U.S.C.j924(c)(3).Subpart(A)isknown astheforceclause,ortheelementsclause,and
Subpart(B)isknown astheresidualclause.Vanceassettsthathewassentenced underthe
residualclause and based onJohnson and thecasesthatcomeafterit,theresidualclauseis
unconstituéonallyvague and furtherarguesthatthecHm echarged in Count1 fallsoutside the

forceclause.A ssuch,hecontendsthatthe30-yearm andatory,consecudvesentenceforCount


                                           4
1w asimposed on him in violadon ofthe Constim don.

II.JohnsonyDim a a,Sim m s,and D avis
       InJuhnson,theSupzemeCout-texsmined 18U.S.C.j924(e)(2)@)(ii),which defined
rrviolentfelony''forpurposesofincteasing sentencesundettheArm ed CareerCrim inalAct

(ACCA)in partasf<butglary,arson,orextordon,itwolvestheuseofexplosives,otothenvise
involvesconductthatpresentsaJpr/twl/t?/'
                                       :zmk/n'
                                             sk ofphysicalJ'
                                                           gkp totzrp//vn''Theitalicized pordon
ofthe stam te,know n astheresidualclause,wasfound to be unconsdm tionally vaguebecause

it left grave uncertainty about how to estim ate the risk posed by a ctim e and also left

uncertaintyabouthow much risk ittakesfora crime to qualifyasaviolentfelony.Johnson,
135S.Ct.at2558.TheCouttconcludedthatim posingan increased sentenceundertheresidual

clause oftheACCA violatesthe Consdtution'sguarantee ofdue ptocess.Ldxat2563.The

holdinginlohnson announced anew ruleofconsdtuéonallaw m adetetroacdvelyapplicable
tocasesoncollateralreview.W elchv.UnitedStates,136S.Ct.1257,1264(2016).
       In Sessionsv.Dima a,138 S.Ct.1204 (2018),the Supreme Cotutfound similar
languagein18U.S.C.j16$)unconsdtudonallyvague.Section16definedffcrimeofviolence''
in the federalcrim inalcode asfollow s:

       (a)an offense thathasasan elementtheuse,attempted use,orthteatened use of
       physicalfozceagainsttheperson otproperty ofanother,or

       (b)anyotheroffensethatisafelonyandthat,byitsnature,itwolvesasubstandalrisk
       thatphysicalforceagninsttheperson orptopertyofanotherm ay beused in the course
       ofcom m itdng theoffense.




                                              5
TheCourtapplied theJohnsonvoid-for-vaguenessanalysisto j16(b)and foundthestatute
unconsdtuéonally vague because itrequired a courtto assess the risk posed by the ordinary

case ofa patdcularoffensewithoutpzovifling am eansoffu vining the conductentailed in a

cHm e'sordinarycase.''Id.at1215.The statute also created uncertnintyaboutthe levelofrisk

thatm akesactim eviolent.Id.

      In slzm,j 16$)hasthe same ffltjwo feau es''thatffconspireld)to make (ACCA'S
      tesidualclausejunconstittidonallyvagtze.''Ittoo Tftequiresacourtto picturethekind
      ofconductthatthectimeitwolvesin ftheordinarycasey'and tojudgewhetherthat
      absttacdon presents'' som e not-weE-specihed-yet-sufhciendy-lr ge degree of risk.
      The tesultis thatj 16$)pzoduces,just as ACCA'S residualclause did,ffmore
      unpredictability and atbito tinessthan theD ueProcessclause tolerates.''

1d.at1216 (internalquotadonsarefrom Johnson,135S.Ct.at2556-2558).
      In Simms,the Fout'th CitcuitCotutofAppealslooked atJohnson and Dima a to
addresstheissueraised byVancein thiscase:whetherj924(c)(3)(B),wlzich definesKfctimeof
violence''and m andates a 30-year non-concurrentsentence in his case,isunconsétutionally

vague.The cotzrt found thatthetext and sttucture of j924(c)(3)(B) plainly set forth à,
deGnidon ofTfctim e ofviolence''thatfailsto com pottwith due process.Id.at232.

      Underj924(c)(3)(B),theresidualclause,thecourtnoted thattheonlyway Simms
could beconvicted wasifitwasdetev ined thathecom m itted afelony offense,Tftthat,by its

naturegqinvolvesasubstandalriskthatphysicalforcem aybeusedinthecoutseofcommit% g
the offense.'''1d.at234 (citing j 924(c)(3)(B)).The courtaPPlied the <forclinary-case''
categodcalapptoach,where courtsm ustuse the stataztorydefinidon ofan offense to im agine




                                            6
itsK&ordinarycase,''and then considerwhethertlzeim agined ozclinazy caseentailsaffsubstandal

risk''offorce.Id.at234 (citing Dima a,138 S.Ct.at1211)).
      RelyingonlohnsonandDim-o ,theFourthCirctlitfoundthatj924(c)(3)(B)required
a courtto im agm
               ' e the idenlized ordinary case ofa crim e withoutptoviding any gaidance on

how todoso,zendezinganyjudicialaccountoftheorrlinarycascwhollyspeculadve.JZ at236
(citingDima a,138S.Ct.at1213-14,andlohnson,135S.Ct.at2557-58).ffAfterconceivingof
thisjudicialabstracdon,acout'tmustthenassessitsspeculadonusingthesnmevaguestandard
offsubstandaldsk'reqllited by j16$)in Dimaa.''Simms,914 F.3d at236.Becausethe
ffconjectaralexercise suffetsfrom the same two Smdamentalflaws that,in combinaéon,
rendered the stataztory ptovisionsin Johnson and Dima a void forvaguenessgj''the coutt
concludedthatj924(c)(3)(B)isunconsdmtional.Id.at237.
       In Davis,petidonersalso challenged theirconvicdons under j 924(c)(3)(B).The
SupremeCourtextended theholdingsinJohnson andDima a to reach thesameconclusion
asthecouttin Simms:thatj924(c)(3)(B)isunconstitudonallyvague.The Cout'tfound that
applyingthecategoricalapproachtoj924(c)(3)(B)isconsistentwiththestamte'stext,context,
andhistoryand rejected thegovernment'sarpxmentto applyacase-specihcanalysisto the
statute.D avis,139 S.Ctat2336.

       Asitisnow uncontested thatj924(c)(3)(B)isunconsétudonallyvagueunderSimms
and D avis,Vance's convicdon under Count 1,foruse ofa desttuctive device to com m ita




                                             7
felonyinvioladonof18U.S.C.j924(c),mustbeVACATED.IThegovernmentagzees.The
govetnm enthasflled supplem entac evidence showing thatonceVance'sm andatory 30-year

sentenceisvacated,ltisprojectedreleasedatewillbeDecember13,2019.ECF No.136,136-
1.Vance hasnotatgued to thecontrary.

111.Victim N otilication

       TheCrimeVicHmsltightsAct(<CVRA'') 18 U.S.C.j3771,wasenacted to ptotect
victimsandguatanteethem someitwolvementinthecriminaljusdcesystem.lnreG amf,
362F.App'x385(4thCir.2010).Amongothetrights,ctimevictimsareentitledtoreasonable,
accurate,and timely nodceoftherelease ofthe accused.18U.S.C.j3771(a)(2).ffcrime
victim s''arepetsonsditectlyand proxim atelyharm ed asaresultofthecom m ission ofafederal

offense.18U.S.C.j3771(e)(2).
       W hen a courtfindsthatthe num berofcrim evicfim sm akesitim pracdcableto accord

them individual noéce of theit rights as outlined irzthe stam te,the courtshallfashion a

proceduze to provide nodce that does notunduly com plicate or ptolong the proceeclings.

United Statesv.Peralta,No.3:08cr233,2009WL 2998050,*1 (W.D.N.C.2009)(citlng 18
U.S.C.j 3771(d)(2)).A pressrelease is one method of noéfym
                                                         'g muldple victims about
proceeclingsin case.Id.;United Statesv.Babich,301 F.Supp.3d 213,217 @ .Mass.2017).


1 Thegovernm entalso inidallyargued thatVance'sptedicate offense,attempted destzucdon ofpropertyby
explosiveitlviohdonof18U.S.C.j844(i),qualiiedasactimeofviolenceundertheforceclauseofj
924(c)(3)(A).However,thegovernmentabandonedthatargumentitzlightofUnitedStatesv.Salas,889F.3d
681,684(101 Cir.2018),wherethecourtfoundthatj844(i)doesnotqualifyasapredicateoffenseunder
theforceclauseofj924(c)(3)(A)becauseitdoesnotrequire,asanelement,theuseoffotceagainstthe
propertyofanother.

                                                 8
O ther m ethods include postings on websites for 1aw enforcem ent and the Uzlited States

Aaorney'sO fhce.Babich,301 F.supp.3d at215-216.

      Thegovernm entstatesthatithaslocated and nodfed Vance'sex-wife and herform er

boyfdend ofV ance'sexpected release date.The businesswhere the bom b waslefthasbeen

sold and theUzzited Statesdoesnotintend to noéfythepuzchasing com pany.Thegoveznm ent

has no record ot nam es oftlae 700 to 1400 people who w otked at tlze businessw hete the

bom b wasplanted.

      The governm entcontends thatthe 700 to 1400 people who w orked at the business

were victim s of the intended bom bing and are endtled to notihcadon. Because direct

notz cation is im possible,the governm entproposesposting a nodce directed to individuals

who weteworldng atthe businesson April23,2014,alerdng them to the factthatVancewill

bereleasedinDecembet2019.Theyproposeto (1)publishthenodceinthelocalnewspaper,
theBristolHerald Courier;(2)sublnitthe nodce to theTri-city ateatelevision stadons,
incluHingW CYB,with arequestthatitbeincluded on theirwebsites;(3)postthenodceon
theUnited StatesAttorney'sOfhcewebsite;(4)postlinksto thenoticeon theUnited States
Attotney's Ofûce Twitterfeed;and (5)requestthattheW ashington Sheriff'sOffice and
Bristol,VitgirliaPoliceDepar% entsharethelinktotheNoéceon theirsocialmediafeeds(to
includeFacebook,Twitter,etc)
      Vance objects to the government's ptoposed victim nodfcaéon,arguing thatitis
overbroad.H e assetts that his ex-wife and her boyfriend have been notd ed,and that the

ClAmbetland Plateau Planning D isttict,ftom which he stole the dynmm ite,can be noto ed

                                           9
dizectly.He asserts that the goveznm enthas no evidence that the othez em ployees at the

com pany suffered any ffdirectand pzoxim ateharm ''from theintended bom bing,because the

device did notdetonate and no onew ashatm ed.

      Courtslooking atwho qualihesasa victim for nodficadon under the CV RA take an

inclusiveapproach.

      Thete is scant caselaw tegatcling who qualihes as a ctim e victim undet the
      CVRA.ThisCourtagreeswith the Eastern D istdctofN ew Y ork'sdecision in
      UnitedStatesv.Turner,367F.Supp.2d319(E.D.N.Y.2005),which adoptedan
      ffitzclusive approach'' to detetm ining whether individuals qualified as crim e
      victim sunderthe C'  VR A.

Babich,301 F.Supp.3d at216-217.In Turner,therew asa dispute aboutwhethertwo people

werevictimsofamailfraudscheme.ThecourtnotedthatjustbecausetheCV.
                                                               RA maynot
m andate giving nodce and participatory opportunides to ffsuch victim s,': courts are not

prohibited from doing so.Turner,367F.Supp.2d at327.Thecourtfulthernoted thatitw odd

presllm ethatanyperson whom the governm entassertsw ashnrmed by conductatttibuted to

a defendantenjoyed alloftheprocedtualand substandvedghtssetforth in the CVRA and
warned againstthe ffpitfall''ofseeldng to determ inewho isactually avictim undettheCVRA.

Id
=

      Tllis couttagreeswith the teasoning in Babich and Tutnet and can see no benehtto

parsing the m eaning of the term Tfvictim ''ot in excluding anyone to w hom the CVRA w as

m eantto apply.Accorclingly,the colzrtûndsthatthevictim sasidento ed by thegoveznm ent

are entz ed to noéce. Given the num ber of victim s and the fact that their locadons are



                                            10
unknown,the couttfutther fm ds thatthe altetnadvem eans ofnodfkation suggested by the

governm entare reasonable.

       Vance,who isilland confined to aw heelchair,statesthathe hasno fam ily or friends

and thathe m ostlikely w111requite placem entin an assisted living oz nlztsing hom e facility

upon telease from custody.H e argues that the wide sw ath of pubhcity proposed by the

govetnm entwillm akeitdifhcultforhim to hnd housingand speciazzed health cate.Thecoutt

Endsthattlzisobjecdon isnothingmorethan speculadon abouttheeffectgiving thenodce
w illhave on V ance.

       The court is bound to follow the 1aw as set out in the CV.
                                                                RA and hnds that the

 overnm ent's request for alternadve nodhcation is reasonable under the citcllm stances.

A ccotdingly, the colzrt G RAN TS the goverrlm ent's m odon to authodze alternadve

ptocedutesforctim evictim nodfkadon.

                                     CO N CLU SIO N

       Asdiscussed above,Vance'smodon forreliefunder28 U.S.C.j2255,ECF No.104,
isGRAN TE D to the extentthathisconvicdon undetCount1 foruseofadestrucivedevice

tocommitafelonyinvioladonof18U.S.C.j924(c)(3)(B),andthe30-yearsentenceassessed
on the Count1 conviction,isVA CATE D .Vance's m odons for extension of tim e and for

im m ediate release,ECF N os.132 and 134,are D EN IE D as M O O T.The govetnm ent's

m odon to stay the ruling for no lessthan 30 days,ECF N o.135,isD E N IED as M O OT .

The governm ent's m otion to authotize alternative pzocedures forctim evictim nodhcation,

ECF N o.137,isGM N TED .
A n appropriate order* 11be enteted.

Itis so O RD ER ED .
                                                 '




                                 smered: $//v /)
                            /#/            4rZ'
                                              M4 .                '
                                   '
                                       c    .Urbanski
                                 C 'efUnited StatesDistdctludge
